UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August 5, 2010 POLO RALPH LAUREN CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 001-13057 13-2622036 (Commission File Number) (IRS Employer Identification No.) , NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) (212) 318-7000 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. (a) The Annual Meeting of Stockholders of Polo Ralph Lauren Corporation (the “Company”) was held on August 5, 2010. (b) The shareholders elected all of the Company’s nominees for director to serve until the Company’s 2011 Annual Meeting of Stockholders, adopted the Company’s 2010 Long-Term Stock Incentive Plan and ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 2, 2011. 1. Election of Directors: Each person duly elected as a director received the number of votes indicated beside his or her name below.Class A directors are elected by the holders of Class A common stock and Class B directors are elected by holders of Class B common stock.Shares of Class A common stock are entitled to one vote per share and shares of Class B common stock are entitled to ten votes per share. Class A Directors Number of Votes For Number of Votes Withheld Non-Votes Frank A. Bennack Joel L. Fleishman Steven P. Murphy Class B Directors Number of Votes For Number of Votes Withheld Non-Votes Ralph Lauren 0 0 Roger N. Farah 0 0 Jackwyn L. Nemerov 0 0 John R. Alchin 0 0 Arnold H. Aronson 0 0 Joyce F. Brown 0 0 Hubert Joly 0 0 Robert C. Wright 0 0 2. Adoption of the Company’s 2010 Long-Term Stock Incentive Plan: Number of Votes For Number of Votes Against Abstentions Non-Votes Adoption of the Company’s2010 Long-Term Stock Incentive Plan 3. Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 2, 2011: Number of Votes For Number of Votes Against Abstentions Non-Votes Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 2, 2011 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLO RALPH LAUREN CORPORATION Date:August 10, 2010 By: /s/Tracey T. Travis Name: Tracey T. Travis Title: Senior Vice President and Chief Financial Officer
